[Cite as In re I.B., 2019-Ohio-4489.]
               IN THE COURT OF APPEALS
           FIRST APPELLATE DISTRICT OF OHIO
                HAMILTON COUNTY, OHIO



IN RE: I.B., a minor child.                    :   APPEAL NO. C-180558
                                                   TRIAL NO. 13-4231X
                                               :

                                               :     O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Vacated and Cause Remanded

Date of Judgment Entry on Appeal: November 1, 2019


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Appellee State of Ohio,

Law Office of Angela Glaser and Angela Glaser, for Appellant I.B.
                    OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.
       {¶1}   On May 8, 2013, a complaint was filed in the Hamilton County

Juvenile Court alleging that appellant I.B. had committed an act which, if committed

by an adult, would have constituted rape. I.B. admitted to a reduced charge of gross

sexual imposition on September 26, 2013. I.B., who was 14 years old at the time of

the offense, had placed his penis into the vagina of his three-year-old niece “for a

second or so” before the girl’s mother had walked in. Both I.B. and the victim tested

positive for chlamydia.

       {¶2}   On December 12, 2013, I.B. was classified as a Tier I juvenile sex-

offender registrant under Ohio’s version of the Adam Walsh Act. He was committed

to the custody of the Ohio Department of Youth Services until the age of 21. The

commitment was suspended, and I.B. was placed on probation with the condition

that he complete the Altercrest program.

       {¶3}   I.B. completed the Altercrest program, and that placement was

terminated on March 25, 2015. At that time, the juvenile court ordered probation

with electronic monitoring. On August 20, 2015, the court ordered I.B. “released

from official probation and placed on non-reporting probation with Monitored Time

as defined in ORC 2929.01(Z).”

       {¶4}   I.B. filed a “Motion to Declassify Sex Offender Status” on November 17,

2017. The motion purported to be filed pursuant to R.C. 2152.85, the statutory

provision entitled “Petition requesting reclassification or declassification.” At some

point, the prosecutor became aware that I.B. had not had his mandatory R.C.

2152.84 completion-of-disposition hearing. At the hearing before the magistrate, the

prosecutor stated, “So, I’m assuming we should just treat it as an end of disposition

under 2152.85 - - or 84, I mean.” I.B. objected, arguing that the court had no

jurisdiction to hold an end-of-disposition hearing because that hearing should have


                                             2
                     OHIO FIRST DISTRICT COURT OF APPEALS



been held when I.B. completed treatment and “official probation.” The magistrate

overruled I.B.’s objection, stating that because I.B. was not yet 21 and was on

nonreporting probation with monitored time, the hearing could proceed.              The

magistrate’s decision stated, “After a hearing conducted according to ORC 2152.85 *

* * the classification as a juvenile offender registrant continues as does the prior

order that the youth is a Tier I sex offender.”

       {¶5}    I.B. objected to the magistrate’s decision. After a hearing, the juvenile

court judge denied I.B.’s objections and adopted the magistrate’s decision as the

judgment of the court. The court’s order stated, “After hearing conducted according

to ORC 2152.85 * * * the classification as a juvenile offender registrant continues as

does the prior order that the youth is a Tier I sex offender.” I.B. has appealed.

       {¶6}    I.B.’s sole assignment of error alleges, “The trial court erred when it

continued the Tier I registration without an end of disposition hearing.” I.B. argues

that the juvenile court had no jurisdiction to hear the motion for declassification

under R.C. 2152.85 without having held the mandatory completion-of-disposition

hearing under R.C. 2152.84.

       {¶7}    Both the magistrate’s decision and the juvenile court’s judgment state

that the hearings were conducted under R.C. 2152.85, the statute under which I.B.

purported to file his declassification motion. But R.C. 2152.85(B)(1) states that a

juvenile sex-offender registrant may file a petition requesting reclassification or

declassification “initially * * * not earlier than three years after the entry of

the juvenile court judge’s order after the mandatory hearing conducted

under section 2152.84.”          (Emphasis ours.)     R.C. 2152.84 is the mandatory

completion-of-disposition hearing section, which provides

       When a juvenile court judge issues an order under section * * *

       2152.83 of the Revised Code * * * that classifies a delinquent child a

                                                  3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       juvenile offender registrant * * * upon completion of the disposition of

       that child made for the sexually oriented offense * * * on which the

       juvenile offender registrant order was based, the judge * * * shall

       conduct a hearing to review the effectiveness of the disposition and of

       any treatment provided for the child, to determine the risks that the

       child might re-offend, to determine whether the prior classification of

       the child as a juvenile offender registrant should be continued or

       terminated * * * and to determine whether the prior determination * *

       * as to whether the child is a tier I sex offender * * * a tier II sex

       offender * * * or a tier III sex offender * * * should be continued or

       modified * * *.

R.C. 2152.84(A)(1). R.C. 2152.84(D) states that an order issued under R.C. 2152.84

“shall remain in effect for the period of time specified in section 2950.07 of the

Revised Code, subject to a modification or termination of the order under R.C.

2152.85 of the Revised Code * * *.”

       {¶8}    The magistrate’s decision as adopted by the juvenile court and the

court’s judgment state that the hearings were held pursuant to R.C. 2152.85. But

that statute authorized I.B. to file a declassification motion at the earliest three years

after the court’s entry after the mandatory R.C. 2152.84 completion-of-disposition

hearing.   I.B. had not had a completion-of-disposition hearing at the time the

declassification petition was filed; therefore, the petition was premature.          The

juvenile court erred in entertaining I.B.’s motion and in holding a hearing under R.C.

2152.85, because it had no authority to do so. The court should have dismissed I.B.’s

“Motion to Declassify Sex Offender Status” as premature. I.B.’s assignment of error

is sustained solely for the reasons set forth in this opinion.



                                                4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}    The judgment of the juvenile court continuing I.B.’s classification as a

Tier I juvenile sex-offender registrant under R.C. 2152.85 is vacated, because the

court had no authority to hold a hearing or enter an order under that statute. The

cause is remanded with instructions to the juvenile court to dismiss I.B.’s motion for

declassification as premature.

                                               Judgment vacated and cause remanded.

BERGERON and WINKLER, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                               5